Citation Nr: 1816751	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Son


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

The record supports that the Veteran's PTSD is related to fear of hostile military or terrorist activity.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for PTSD, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection: PTSD

The Veteran contends that his PTSD is related to traumatic events sustained and witnessed in service.  Having reviewed the record, the Board finds that service connection for PTSD is warranted based on fear of hostile military or terrorist activity.

The criteria to establish service connection for PTSD vary with regard to the nature of the in-service stressor.  As will be discussed, the Veteran's claimed stressor suggests fear of hostile military or terrorist activity.  With regard to PTSD due to fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay statements alone may establish the occurrence of the claimed in-service stressor.  

Here, the record reflects that the Veteran has been diagnosed with PTSD.  Thus, the first element of service connection for PTSD is met.  As to an in-service stressor, the Veteran has indicated that while serving in Vietnam, he witnessed a local girl be blown up when she was shot while carrying explosives.  The description of "fear of hostile military or terrorist activity" provided in 38 C.F.R. § 3.304(f)(3) includes psychological symptoms resulting from having witnessed someone being blown up with an explosive.  As such, if the criteria set forth in 38 C.F.R. § 3.304(f)(3) are met, the claim be may granted.  

The Board finds that the criteria of 38 C.F.R. § 3.304(f)(3) have been met.  In a May 2011 psychiatry evaluation from Birmingham VA Medical Center (VAMC) conducted by VA psychiatrist Dr. B.C., she notes the Veteran's nightmares of seeing a young girl with a bomb strapped to her and being shot in Vietnam.  Dr. B.C. indicated that the Veteran presented with increased anxiety associated with the stressor.  She also indicated that prior neuropsych testing results from 2003 do not indicate a diagnosis of PTSD but that she would "keep PTSD on the differential especially since the Veteran is having an increase in nightmares about his service in Vietnam."  See May 2011 Mental Health Note.  As Dr. B.C. personally evaluated the Veteran and considered the history of his symptoms as well as his lay statements, the Board finds the assessment probative.  

The Board also finds that the probative May 2011 opinion confirms that the Veteran's stressor is sufficient to support the diagnosis of PTSD.  Dr. B.C. indicated that she was keeping PTSD on the differential due to increased nightmares about service.  Based on this reasoning, it is logical to conclude that the Veteran's nightmares support the diagnosis of PTSD.  Thus, it is also logical to conclude that the source of the nightmares, which Dr. B.C. indicated to be the in-service stressor, support the diagnosis of PTSD.  Additionally, the Board finds that the opinion confirms that the Veteran's symptoms are related to the claimed stressor.  Dr. B.C. explicitly stated that the nightmares are about the in-service stressor.  This assessment is also consistent with the overall record.  Other mental health treatment reports from Birmingham VAMC regarding the Veteran's PTSD reflect his consistent reports that he has nightmares about the in-service event.  As such, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria set forth in 38 C.F.R. § 3.304(f)(3) regarding confirmation from a VA psychiatrist are met.    

Additionally, there is no clear and convincing evidence that the claimed in-service stressor did not occur.  To the contrary, the record reflects that the Veteran served in Vietnam, and treatment reports from 2012 to present reflect that his reports of the event have been consistent.  Explosions are also consistent with the circumstances of service in Vietnam during the Veteran's time of service.  

Given the probative evidence, the Board finds that the preponderance of the evidence supports the Veteran's claim.  As such, service connection for PTSD due to fear of hostile military or terrorist activity is granted.  



ORDER

Service connection for PTSD due to fear of hostile military or terrorist activity is granted.  









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


